Detailed Office Action

Notice of Pre-AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 

Request for Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 4th, 2021 has been entered.

Response to Amendments  
The amendment filed on 1/26/2021 has been entered. Claims 1 – 5 remain pending. Claims 4 – 5 remain withdrawn as set forth in the restriction requirement of the Office Action of 6/10/2020. The amendment to claim 1 finds support in at least the original claim set and page 13, line 1 – 4 of the specification. 
The objection to claim 1, regarding “steel material” and the thickness limitation, has been removed in view of the amendment to claim 1 of using the phrase “thick steel plate” 
The amendments to claim 1 have overcome the previous rejection of claims 1 – 3 under 103 in view of Cugy (US2008/0035248). The rejection is withdrawn.
However, upon further consideration, a new rejection is made of claims 1 – 3 under 103 in view of Jin (US2014/0261918) and Navrat (CS-276027-B6)

Claim Interpretation
The phrase “consisting essentially of” is interpreted as “open” (i.e. equivalent to “comprising”) (See MPEP 2111.03 III), as discussed/noted in the previous office action on 11/09/2020, and repeated here for clarity of the record. 


Claim Objections
Claim 1 is objected to because of the following informalities: The phrase “(including 0%)” is redundant, given that “5% or less” would include 0%.  Appropriate correction is required.

Claim Rejections – U.S.C. §103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 – 3 are rejected under 35 U.S.C. 103 as being unpatentable over Jin (US2014/0261918) in view of Navrat (CS-276027-B6, translation provided by Google Patents)

Regarding claims 1 and 2, Jin teaches an enhanced wear resistance steel with a composition of most preferably about 0.7 – about 1.5 wt% carbon, which overlaps with the claimed range and most preferably about 12 – about 20 wt% manganese, which overlaps with the claimed ranges of claim 1 and claim 2 [0019, 0157]. Jin further teaches that the steel’s carbide precipitate fraction is most preferably 10 vol% or less, which overlaps with the claimed range of claim 1 [0028]. Jin further teaches that the steel composition is preferably processed into austenitic plates (meeting the steel plate limitation) via a hot-rolling process [0021]

	
	Navrat teaches a manganese steel [Title] with an austenitic structure [Description, first paragraph]. Navrat teaches the steel has a composition highly similar to that of the claimed invention and Jin [Claims, lines 1 – 4; Claims, bottom]. Navrat teaches that the manganese steel can be used for steel products with wall thicknesses of between 14 – 35 mm, which overlaps with the claimed invention [Abstract; Claims, bottom]. 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have taken the steel of Jin and used it to make steel products of thicknesses of 14 – 35 mm, as taught by Navrat. Given that both Jin and Navrat teach austenitic manganese steel with highly similar compositions and their use in castings, an ordinarily skilled artisan would have a reasonable expectation of success in achieving predictable results. The combination of prior art elements to yield predictable results is a prima facie case of obviousness (See MPEP 2143 A). Further changes, in size/proportion are a prima facie case of obviousness, absent evidence of criticality (MPEP 2144.04 IV A)
	
In regards to the overlapping ranges taught, it would have been obvious to an ordinarily skilled artisan, before the effective filing date of the claimed invention, to have selected the overlapping portion of the ranges disclosed. Selection of overlapping portions of ranges has been held to be a prima facie case of obviousness (See MPEP § 2144.05.I).

Regarding claim 3, Jin in view of Navrat teaches the invention as applied above in claim 1. Jin in view of Navrat does not explicitly teach the degree of segregation of manganese (Mn). Jin teaches that the steel is made by a highly similar method including the steps of, 
Re-heating (following casting) to 1100 – 1200°C [0021]
Highly similar to the described step on page 11, line 19 – 23 of the instant invention
Hot rolling, with finishing rolling temperature of preferably above 900°C [0022]
Highly similar to the described step on page 12, line 13 – 17 of the instant invention
Rapidly cooling to a temperature range of 0 – 500°C at a rate of more than about 10°C/sec [0022, 0023]
Highly similar to the described step on page 13, line 6 – 11 of the instant invention

Therefore, given the substantially similar composition and method of making disclosed in Jin, there is a reasonable expectation to a person of ordinary skill in the art that Jin would possess a degree of segregation of manganese (Mn) that met/overlapped with the claimed range, absent evidence to the contrary. 
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, in this case both composition and processes, a prima facie case of obviousness is established (In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) (SEE MPEP 2112.01))

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 – 2 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16/471,777 in view of Navrat (CS-276027-B6).
This is a provisional nonstatutory double patenting rejection.

Although the claims at issue are not identical, they are not patentably distinct from each other because application 16/471,777 contains, in claim 1, an overlapping composition to claims 1 and 2 
Navrat teaches a manganese steel [Title] with an austenitic structure [Description, first paragraph]. Navrat teaches the steel has a composition highly similar to that of the claimed invention and Application 16/471,777 [Claims, lines 1 – 4; Claims, bottom]. Navrat teaches that the manganese steel can be used for steel products with wall thicknesses of between 14 – 35 mm, which overlaps with the claimed invention [Abstract; Claims, bottom]. 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have taken the steel of Application 16/471,777 and used a thicknesses of 14 – 35 mm, as taught by Navrat. Given that both Application 16/471,777 and Navrat teach austenitic manganese steel with highly similar compositions, and that the product of Application 16/471,777 would necessarily have a thickness, an ordinarily skilled artisan would have a reasonable expectation of success in achieving predictable results. The combination of prior art elements to yield predictable results is a prima facie case of obviousness (See MPEP 2143 A). Further changes, in size/proportion are a prima facie case of obviousness, absent evidence of criticality (MPEP 2144.04 IV A)


Claims 1 – 2 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of copending Application No. 16/471,874 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because application 16/471,874 contains, in claim 3, an overlapping composition to claims 1 and 2 and comprises austenite, and carbides of 3% or lower, by area which is fully encompassed by the claim scope of the .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Response to Arguments
Applicant's amendment(s) to claim 1, and arguments thereto, filed 01/26/2021 have been fully considered and have overcome the previous rejection of claims 1 – 3 under 103 in view of Cugy (US2008/0035248). The examiner agrees Cugy does not teach nor reasonably suggest that the steel has a thickness of 20 – 80 mm. The rejection is withdrawn.
However, upon further consideration, a new rejection is made of claims 1 – 3 under 103 in view of Jin (US2014/0261918) and Navrat (CS-276027-B6)
	
Applicant’s amendment to claim 1 has overcome the provisional double patenting rejection in of copending Application No. 16/471,777 (reference application), the rejection is withdrawn. 
However, upon further consideration a new rejection is made of Claims 1 – 2, provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16/471,777 (reference application) in view of Navrat (CS-276027-B6).

Applicant’s amendment to claim 1 has overcome the previous provisional double patenting of Claims 1 – 2, provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16/471,874 (reference application). 


	

Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
 US2019/0055622 – Similar austenitic steel with low-density high-ductility
US2014/0356220 – Similar method of making and steel composition
US 4,009,025 – nonmagnetic austenitic steel alloy with similar composition
US 4,968,357 – Hot – rolled steel plate with high amount of manganese and aluminum
WO2014/104706 – highly similar austenitic steel and preparation of making
WO2018/104984 – Similar steel with additional elements as well as microstructural description
KR20160075927A – highly similar steel with adding of chromium and copper



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUSTIN POLLOCK whose telephone number is (571)272-5602.  The examiner can normally be reached on M - F (7:30 - 6).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on (571) 272 - 1166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AUSTIN POLLOCK/Examiner, Art Unit 1737 


/ALEXANDRA M MOORE/Primary Examiner, Art Unit 1731